Citation Nr: 1725222	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for coronary artery disease with a history of myocardial infarction prior to October 11, 2013.

2.  Entitlement to an initial rating higher than 60 percent for coronary artery disease with a history of myocardial infarction since October 11, 2013 to October 28, 2014.  

3.  Entitlement to an initial rating higher than 60 percent for coronary artery disease with a history of myocardial infarction since January 1, 2015.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 
INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The April 2011 rating decision granted service connection for coronary artery disease (CAD) and assigned a 10 percent rating effective January 28, 2011.  An October 2012 rating decision assigned an earlier effective date for the grant of service connection of October 15, 2004.  An October 2013 rating decision granted a 60 percent rating effective October 11, 2013.  A July 2016 rating decision granted a 100 percent rating effective October 28, 2014 to January 1, 2015.  Effective January 1, 2015, the rating was 60 percent disabling.  The issues on appeal have been recharacterized as reflected on the title page. 

This case was remanded for further development in September 2013 and February 2015.  The directives of these remands have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The claim for a total rating based on individual unemployability was granted in a March 2016 rating decision.  

The issue of entitlement to an initial rating higher than 60 percent for coronary artery disease with a history of myocardial infarction since January 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  From October 15, 2004 to November 30, 2011, coronary artery disease with a history of myocardial infarction was not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, nor was there evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray. 

2.  From December 1, 2011 to October 27, 2014, left ventricular dysfunction with an ejection fraction of 30 to 50 percent was shown by the record but coronary artery disease with a history of myocardial infarction was not manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, nor was there left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  From October 15, 2004 to November 30, 2011, the criteria for an initial rating higher than 10 percent disabling for coronary artery disease with a history of myocardial infarction were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  From December 1, 2011 to October 27, 2014, the criteria for an initial rating of 60 percent disabling, but no higher, for coronary artery disease with a history of myocardial infarction were met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

ANALYSIS 

The Veteran appeals the denial of a rating higher than 10 percent for coronary artery disease with a history of myocardial infarction from October 15, 2004 to October 10, 2013, and a rating higher than 60 percent thereafter.  From October 28, 2014 to December 31, 2014, the Veteran was granted an evaluation of 100 percent for his coronary artery disease to account for a pacemaker implantation in October 2014.  
Thereafter, his 60 percent disability rating continued.  He appeals the initial ratings assigned.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's coronary artery disease is rated under Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 percent rating is assigned in cases where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  A 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for three months following hospital admission for surgery coronary bypass surgery (Diagnostic Code 7017), and also for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100.  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability.  Id.

A review of the evidence shows that from October 15, 2004 to November 30, 2011, the Veteran's coronary artery disease with a history of myocardial infarction did not meet the criteria for a rating higher than 10 percent.  To this end, echocardiogram in 2006 demonstrated moderate mitral regurgitation and normal left ventricular systolic ejection fraction of 64.  During a January 2010 outpatient treatment record, the Veteran had a workload of 14.5 METS.  The test was stopped because of dyspnea.  The calculated left ventricular ejection fraction was 51 percent in January 2010.  

In January 2011, the calcillated left ventricular ejection fraction was shown to be normal at 61 percent.  The March 2011 VA examination showed the Veteran's treatment included continuous medication.  Examination disclosed his level of METS was greater than 10.  There was no evidence of cardiac hypertrophy or dilatation on EKG or electrocardiogram.  

A review of the record shows that prior to November 30, 2011 the criteria for a rating of 30 percent or higher were not met.  In this regard, during this time there was no showing of cardiac hypertrophy or dilatation, left ventricular ejection fraction was no less than 51 percent and the Veteran's METS level was greater than 10.  These findings support at most a rating of 10 percent disabling.  Accordingly, a rating higher than 10 percent for coronary artery disease with a history of myocardial infarction from October 15, 2004 to November 30, 2011 is not warranted.  

As of December 1, 2011, however, the Board finds that the Veteran met the criteria for a 60 percent rating for coronary artery disease.  In this regard, examination results in December 2011 demonstrated a dilated left ventricular chamber with uniform wall motion and thickening.  The left ventricular ejection fraction was calculated to be 47 percent.  As left ventricular dysfunction with an ejection fraction of 30 to 50 percent is shown as of December 1, 2011, the Board finds that a 60 percent rating is warranted since this time.  

The Board finds, however, that a rating higher than 60 percent is not warranted from December 1, 2011 to October 27, 2014 as the criteria for a higher rating were not met during this time.  To that end, in July 2013, ejection fraction of 60 percent (+/- 5) was shown.  The October 2013 VA examination noted that the Veteran's treatment plan included taking continuous medication.  He did not have congestive heart failure and there was no evidence of cardiac hypertrophy or dilatation per echocardiogram in July 2013.  Left ventricular ejection fraction (LVEF) was documented as 60 percent per examination in July 2013.  His MET level was greater than 3-5 METS which has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower) and brisk walking (4 mph).  Angina was documented.  

The May 2014 VA examination disclosed the Veteran did not have congestive heart failure.  There was, however, evidence of cardiac hypertrophy or dilatation per echocardiogram in April 2014.  Left ventricular ejection fraction (LVEF) was documented as 50 percent per examination.  His MET level was 10.1.  

During this period of the time, left ventricular ejection fraction was shown to be no lower than 47 percent, there was no showing of chronic congestive heart failure and the Veteran's MET level was well above 3.  These findings are consistent with a rating of 60 percent disabling but no higher.  

As noted above, from October 28, 2014 to December 31, 2014, the Veteran was granted an evaluation of 100 percent for his coronary artery disease to account for the October 2014 pacemaker implantation.  The Board notes, however, that echocardiogram in October 2014 showed mild concentric left ventricular hypertrophy with an estimated ejection fraction of 55-60 percent.  These findings are also consistent with a rating of 60 percent.  With regard to the issue of whether a rating higher than 60 percent is warranted for the Veteran's coronary artery disease since January 1, 2015, this issue is addressed in the remand section below.  

In sum, from October 15, 2004 to November 30, 2011, coronary artery disease with a history of myocardial infarction was no more than 10 percent disabling and from December 1, 2011 to October 27, 2014 it was no more than 60 percent disabling.  The Board has considered whether a higher rating by analogy is available through another diagnostic code that considers similar symptoms, but has found none.  

The Veteran has presented competent and credible testimony regarding the nature and extent of his disability.  The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Except where otherwise noted, the Board finds that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that from October 15, 2004 to November 30, 2011 coronary artery disease with a history of myocardial infarction was no more than 10 percent disabling and from December 1, 2011 to October 27, 2014 it was no more than 60 percent disabling.  


ORDER

An initial rating higher than 10 percent disabling for coronary artery disease with a history of myocardial infarction from October 15, 2004 to November 30, 2011 is denied.  

An initial rating of 60 percent disabling, but no higher, for coronary artery disease with a history of myocardial infarction from December 1, 2011 to October 27, 2014 is granted.  



REMAND

The remaining issue before the Board is whether a rating higher than 60 percent disabling is warranted for the Veteran's coronary artery disease with a history of myocardial infarction since January 1, 2015.  During the May 2016 VA examination, the Veteran was noted to be generally stable.  He had periodic episodes of chest pain, fatigue and dyspnea mainly noted with exertion and activity.  He also had chest discomfort and shortness of breath.  The Veteran did not have congestive heart failure and there was no evidence of cardiac hypertrophy or dilatation.  Echocardiogram revealed left ventricular ejection fraction of 34 percent.  His MET levels was greater than 5-7METs.  

The Board notes, however, that a July 2016 private treatment record shows that left ventricular ejection fraction is between 25 and 30 percent.  As the July 2016 treatment record indicates a worsening of the Veteran's disability since his last VA examination, the Board finds that another examination is warranted to ascertain the current level of severity of the Veteran's disability.

The Board also notes that the Veteran's representative indicated in June 2017 that the Veteran has been told by his physician that he needs to get a defibrillator as the pacemaker is not working properly.  On remand, ongoing VA and private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA outpatient treatment records since 2016. 

2.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disability.  All attempts to procure such records must be documented in the file.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity of his service-connected coronary artery disease with history of myocardial infarction.  All testing deemed necessary should be conducted and the results reported.  In accordance with the latest worksheets for rating coronary artery disease the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  In particular, the examiner should provide the following:

a. The number of workload METs resulting in dyspnea, fatigue angina, or syncope; 

b. An indication as to whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year;

c. a statement as to whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction.

If the Veteran's left ventricular ejection fraction is shown to be greater than 30, the examiner must discuss the July 2016 findings of the Veteran's private physician which show ejection fraction between 25 and 30 and reconcile these findings in light of the record.  A complete rationale for any opinions expressed must be provided.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


